Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
31st day of May, 2019, by and among Freedom Leaf Inc., a Nevada corporation (the
“Company”), those certain stockholders of the Company listed on Schedule A
attached hereto (the “Existing Holders”) and those certain stockholders of the
Company listed on Schedule B attached hereto (the “Key Holders” and, together
with the Existing Holders and any subsequent stockholders who become parties
hereto, the “Stockholders”).

 

RECITALS

 

WHEREAS, concurrently with the execution of this Agreement, the Company has
entered into a Membership Interest Purchase Agreement (the “Purchase
Agreement”), pursuant to which the Company acquired 100% of the membership or
other ownership interests of ECS Labs LLC, a Texas limited liability company
(the “Acquisition”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, as a condition to the
closing of the Acquisition, the Stockholders have agreed to enter into this
Agreement in order to set forth their agreements and understandings with respect
to how shares of the capital stock of the Company held by them will be voted on.

 

NOW, THEREFORE, the parties agree as follows:

 

1.               Voting Provisions Regarding the Board.

 

1.1            Size of the Board. Each Stockholder agrees to vote, or cause to
be voted, all Shares (as defined below) owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board shall
be set and remain at six (6) directors. For purposes of this Agreement, the term
“Shares” shall mean and include any securities of the Company that the holders
of which are entitled to vote for members of the Board, including without
limitation, all shares of common stock, par value $0.001 per share, of the
Company (“Common Stock”) and preferred stock, par value $0.001 per share, of the
Company (“Preferred Stock”), by whatever name called, now owned or subsequently
acquired by a Stockholder, however acquired, whether through stock splits, stock
dividends, reclassifications, recapitalizations, similar events or otherwise.

 

1.2            Board Composition. Each Stockholder agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders, subject to Section 5, the following persons
shall be elected to the Board:

 

(a)             Two Persons designated from time to time by Merida Capital
Partners II, LP (the “Existing Holder Designees”), for so long as such
Stockholder and its Affiliates (as defined below) continue to own beneficially
any shares of Common Stock (including shares of Common Stock issued or issuable
upon conversion of the Preferred Stock), which individuals shall initially be
David Goldburg and David Vautrin;

 

(b)             Two Persons designated from time to time by the holders of a
majority of the shares of Common Stock held by the Key Holders, for so long as
the Key Holders who are then providing services to the Company as officers,
employees or consultants continue to own beneficially any shares of Common
Stock, which individuals shall initially be Carlos Frias and Daniel Nguyen (the
“ECS Directors”);

 

(c)             One Person designated from time to time by Clifford Perry (the
“Perry Designee”), for so long as such Stockholder continues to own beneficially
at least 80% of the Shares held by such Stockholder as of the date hereof
(including shares of Common Stock issued or issuable upon conversion of the
Preferred Stock), which individual shall initially be Clifford Perry; and

 

 

 



 1 

 

 

(d)             One Person designated from time to time by Raymond Medeiros (the
“Medeiros Designee”), for so long as such Stockholder continues to own
beneficially at least 80% of the Shares held by such Stockholder as of the date
hereof (including shares of Common Stock issued or issuable upon conversion of
the Preferred Stock), which individual shall initially be Raymond Medeiros.

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer, director or trustee of such Person, or any venture capital fund or
registered investment company now or hereafter existing that is controlled by
one or more general partners, managing members or investment advisers of, or
shares the same management company or investment adviser with, such Person.

 

1.3            Failure to Designate a Board Member. In the absence of any
designation from the Persons or groups with the right to designate a director as
specified above, the director previously designated by them and then serving
shall be reelected if still eligible and willing to serve as provided herein and
otherwise, such Board seat shall remain vacant.

 

1.4            Removal of Board Members. Each Stockholder also agrees to vote,
or cause to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:

 

(a)             no director elected pursuant to Sections 1.2 or 1.3 of this
Agreement may be removed from office other than for cause unless (i) such
removal is directed or approved by the affirmative vote of the Person(s), or of
the holders of at least a majority of the Shares, entitled under Section 1.2 to
designate that director; or (ii) the Person(s) originally entitled to designate
or approve such director or occupy such Board seat pursuant to Section 1.2 is no
longer so entitled to designate or approve such director or occupy such Board
seat;

 

(b)             any vacancies created by the resignation, removal or death of a
director elected pursuant to Sections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1.4;

 

(c)             upon the request of any party entitled to designate a director
as provided in Section 1.2(a), 1.2(b), 1.2(c) or 1.2(d) to remove such director,
such director shall be removed.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Section 1, and the Company agrees at the request of any
Person or group entitled to designate directors to call a special meeting of
stockholders for the purpose of electing directors.

 

1.5            No Liability for Election of Recommended Directors. No
Stockholder, nor any Affiliate of any Stockholder, shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall any Stockholder have any liability as a result of voting for
any such designee in accordance with the provisions of this Agreement.

 

1.6            No “Bad Actor” Designees. Each Person with the right to designate
or participate in the designation of a director as specified above hereby
represents and warrants to the Company that, to such Person’s knowledge, none of
the “bad actor” disqualifying events described in Rule 506(d)(1)(i)-(viii) under
the Securities Act of 1933, as amended (the “Securities Act”) (each, a
“Disqualification Event”), is applicable to such Person’s initial designee named
above except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Any director designee to whom
any Disqualification Event is applicable, except for a Disqualification Event to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable, is hereinafter
referred to as a “Disqualified Designee”. Each Person with the right to
designate or participate in the designation of a director as specified above
hereby covenants and agrees (A) not to designate or participate in the
designation of any director designee who, to such Person’s knowledge, is a
Disqualified Designee and (B) that in the event such Person becomes aware that
any individual previously designated by any such Person is or has become a
Disqualified Designee, such Person shall as promptly as practicable take such
actions as are necessary to remove such Disqualified Designee from the Board and
designate a replacement designee who is not a Disqualified Designee.

 

 

 



 2 

 

 

2.               Vote to Increase Authorized Common Stock. Each Stockholder
agrees to vote or cause to be voted all Shares owned by such Stockholder, or
over which such Stockholder has voting control, from time to time and at all
times, in whatever manner as shall be necessary to increase the number of
authorized shares of Common Stock from time to time to ensure that there will be
sufficient shares of Common Stock available for conversion of all of the shares
of Preferred Stock outstanding at any given time.

 

3.               Remedies.

 

3.1            Covenants of the Company. The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company’s best efforts to cause the nomination and election of the directors
as provided in this Agreement.

 

3.2            Specific Enforcement. Each party acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

3.3            Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

4.               “Bad Actor” Matters.

 

 

 

4.1            Definitions. For purposes of this Agreement:

 

(a)   “Company Covered Person” means, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the Securities Act, any Person listed
in the first paragraph of Rule 506(d)(1).

 

(b)   “Disqualified Designee” means any director designee to whom any
Disqualification Event is applicable, except for a Disqualification Event as to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

(c)   “Disqualification Event” means a “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) promulgated under the Securities Act.

 

(d)   “Rule 506(d) Related Party” means, with respect to any Person, any other
Person that is a beneficial owner of such first Person’s securities for purposes
of Rule 506(d) under the Securities Act. 

 

4.2            Representations.

 

(a)   Each Person with the right to designate or participate in the designation
of a director pursuant to this Agreement hereby represents that (i) such Person
has exercised reasonable care to determine whether any Disqualification Event is
applicable to such Person, any director designee designated by such Person
pursuant to this Agreement or any of such Person’s Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable and (ii) no Disqualification
Event is applicable to such Person, any Board member designated by such Person
pursuant to this Agreement or any of such Person’s Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Notwithstanding anything to the
contrary in this Agreement, each Existing Holder makes no representation
regarding any Person that may be deemed to be a beneficial owner of the
Company’s voting equity securities held by such Existing Holder solely by virtue
of that Person being or becoming a party to (x) this Agreement, as may be
subsequently amended, or (y) any other contract or written agreement to which
the Company and such Existing Holder are parties regarding (1) the voting power,
which includes the power to vote or to direct the voting of, such security;
and/or (2) the investment power, which includes the power to dispose, or to
direct the disposition of, such security.

 

 

 



 3 

 

 

(b)   The Company hereby represents and warrants to the Existing Holders that no
Disqualification Event is applicable to the Company or, to the Company’s
knowledge, any Company Covered Person, except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3) is applicable.

 

4.3            Covenants. Each Person with the right to designate or participate
in the designation of a director pursuant to this Agreement covenants and agrees
(i) not to designate or participate in the designation of any director designee
who, to such Person’s knowledge, is a Disqualified Designee, (ii) to exercise
reasonable care to determine whether any director designee designated by such
person is a Disqualified Designee, (iii) that in the event such Person becomes
aware that any individual previously designated by any such Person is or has
become a Disqualified Designee, such Person shall as promptly as practicable
take such actions as are necessary to remove such Disqualified Designee from the
Board and designate a replacement designee who is not a Disqualified Designee,
and (iv) to notify the Company promptly in writing in the event a
Disqualification Event becomes applicable to such Person or any of its Rule
506(d) Related Parties, or, to such Person’s knowledge, to such Person’s initial
designee named in Section 1, except, if applicable, for a Disqualification Event
as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

5.               Term. This Agreement shall be effective as of the date hereof
and shall continue in effect until and shall terminate upon the earliest to
occur of (a) the consummation of a sale of the Company and distribution of
proceeds to or escrow for the benefit of the Stockholders in accordance with the
Company’s articles of incorporation; or (b) termination of this Agreement in
accordance with Section 6.7.

 

6.               Miscellaneous.

 

6.1            Transfers. Each transferee or assignee of any Shares subject to
this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognition of such transfer, each
transferee or assignee shall agree in writing to be subject to each of the terms
of this Agreement by executing and delivering an Adoption Agreement
substantially in the form attached hereto as Exhibit A. Upon the execution and
delivery of an Adoption Agreement by any transferee, such transferee shall be
deemed to be a party hereto as if such transferee were the transferor and such
transferee’s signature appeared on the signature pages of this Agreement and
shall be deemed to be an Existing Holder and Stockholder, or Key Holder and
Stockholder, as applicable. The Company shall not permit the transfer of the
Shares subject to this Agreement on its books or issue a new certificate
representing any such Shares unless and until such transferee shall have
complied with the terms of this Section 6.1. Each certificate instrument, or
book entry representing the Shares subject to this Agreement if issued on or
after the date of this Agreement shall be notated by the Company with the legend
set forth in Section 6.11.

 

6.2            Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

6.3            Governing Law. This Agreement shall be governed by the internal
law of the State of Nevada, without regard to conflict of law principles that
would result in the application of any law other than the law of the State of
Nevada.

 

6.4            Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.5            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

 

 



 4 

 

 

6.6            Notices.

 

(a)             All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on Schedule A or
Schedule B hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
6.6. If notice is given to the Company, a copy shall also be sent to Kleinberg,
Kaplan, Wolff & Cohen, P.C., 551 Fifth Avenue, New York, NY 10017, Attn:
Jonathan Ain, Esq., and if notice is given to the Key Holders, a copy shall also
be given to Adam Foster Law, 717 17th Street, Suite 1900, Denver CO 90202, Attn:
Adam Foster, Esq.

 

(b)             Consent to Electronic Notice. Each Existing Holder and Key
Holder consents to the delivery of any stockholder notice pursuant to the Nevada
Revised Statutes (the “NRS”), as amended or superseded from time to time, by
electronic transmission at the electronic mail address or the facsimile number
set forth below such Existing Holder’s or Key Holder’s name on the Schedules
hereto, as updated from time to time by notice to the Company, or as reflected
on the books and records of the Company. Each Existing Holder and Key Holder
agrees to promptly notify the Company of any change in its electronic mail
address, and that failure to do so shall not affect the foregoing.

 

6.7            Consent Required to Amend, Modify, Terminate or Waive. This
Agreement may be amended, modified or terminated (other than pursuant to Section
4.1) and the observance of any term hereof may be waived (either generally or in
a particular instance and either retroactively or prospectively) only by a
written instrument executed by (a) the Company; and (b) the Stockholders holding
a majority of the Shares (including securities or rights convertible into, or
exercisable or exchangeable for, Shares) then held by the Existing Holders and
the Key Holders who are then providing services to the Company as officers,
employees or consultants (voting together as a single class). Notwithstanding
the foregoing:

 

(a)             this Agreement may not be amended, modified or terminated and
the observance of any term of this Agreement may not be waived with respect to
any Existing Holder or Key Holder without the written consent of such Existing
Holder or Key Holder unless such amendment, modification, termination or waiver
applies to all Existing Holders or Key Holders, as the case may be, in the same
fashion;

 

(b)             the provisions of Section 1.2(a) and this Section 6.7(b) may not
be amended, modified, terminated or waived without the written consent of Merida
Capital Partners II, LP;

 

(c)             the provisions of Section 1.2(b) and this Section 6.7(c) may not
be amended, modified, terminated or waived without the written consent of the
Key Holders who are at such time providing services to the Company as an
officer, employee or consultant;

 

(d)             the provisions of Section 1.2(c) and this Section 6.7(d) may not
be amended, modified, terminated or waived without the written consent of
Clifford Perry;

 

(e)             the provisions of Section 1.2(d) and this Section 6.7(e) may not
be amended, modified, terminated or waived without the written consent of
Raymond Medeiros; and

 

(f)              any provision hereof may be waived by the waiving party on such
party’s own behalf, without the consent of any other party.

 

The Company shall give prompt written notice of any amendment, modification,
termination, or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, modification, termination, or waiver effected in
accordance with this Section 6.7 shall be binding on each party and all of such
party’s successors and permitted assigns, whether or not any such party,
successor or assignee entered into or approved such amendment, modification,
termination or waiver. For purposes of this Section 6.7, the requirement of a
written instrument may be satisfied in the form of an action by written consent
of the Stockholders circulated by the Company and executed by the Stockholder
parties specified, whether or not such action by written consent makes explicit
reference to the terms of this Agreement.

 

 

 



 5 

 

 

6.8            Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.9            Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

6.10         Entire Agreement. This Agreement (including the Exhibits hereto)
and the other Ancillary Agreements (as defined in the Purchase Agreement)
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

6.11         Share Certificate Legend. Each certificate, instrument, or book
entry representing any Shares issued after the date hereof shall be notated by
the Company with a legend reading substantially as follows:

 

THE COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING
REQUIREMENTS AND OTHER RESTRICTIONS SET FORTH IN A VOTING AGREEMENT BETWEEN THE
HOLDER OF THIS CERTIFICATE AND CERTAIN OTHER PARTIES. TRANSFER OF THE COMMON
STOCK IS SUBJECT TO THE RESTRICTIONS CONTAINED IN SUCH AGREEMENT.

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Section 6.11 of this
Agreement, and it shall supply, free of charge, a copy of this Agreement to any
holder of such Shares upon written request from such holder to the Company at
its principal office. The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Section 6.11 herein and/or
the failure of the Company to supply, free of charge, a copy of this Agreement
as provided hereunder shall not affect the validity or enforcement of this
Agreement.

 

6.12         Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares or the voting securities of the Company hereafter to any of the
Stockholders (including, without limitation, in connection with any stock split,
stock dividend, recapitalization, reorganization, or the like), such Shares
shall become subject to this Agreement and shall be notated with the legend set
forth in Section 6.12.

 

6.13         Manner of Voting. The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

 

6.14         Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to carry out the intent of the parties hereunder.

 

6.15         Dispute Resolution The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Nevada and to
the jurisdiction of the United States District Court for the District of Nevada
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (b) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except in the state
courts of Nevada or the United States District Court for the District of Nevada,
and (c) hereby waive, and agree not to assert, by way of motion, as a defense,
or otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

 

 



 6 

 

 

6.16         SEPARATE COUNSEL. EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED
TO RETAIN LEGAL COUNSEL AND HAS OTHERWISE HAD THE OPPORTUNITY TO CONSULT WITH
LEGAL COUNSEL PRIOR TO EXECUTING THIS AGREEMENT.

 

6.17         WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER
HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH
OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

6.18         Costs of Enforcement. If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
party shall pay all costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys’ fees.

 

6.19         Aggregation of Stock. All Shares held or acquired by a Stockholder
and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

6.20         Spousal Consent. If any individual Stockholder is married on the
date of this Agreement, such Stockholder’s spouse shall execute and deliver to
the Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Stockholder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties. If any individual Stockholder
should marry or remarry subsequent to the date of this Agreement, such
Stockholder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.

 

[Signature Page Follows]

 

 

 



 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  FREEDOM LEAF INC.       By:  /s/ Raymond Medeiros   Name: Raymond Medeiros  
Title: Executive Vice President & Corporate Secretary

 

 

 

 

 

 

 



Signature Page to Voting Agreement

 



 



 8 

 

 

 

  EXISTING HOLDERS:       MERIDA CAPITAL PARTNERS II LP   By:  Merida Manager
II  LLC, its general partner       By:    /s/ Mitchell Baruchowitz  
Name:  Mitchell Baruchowitz   Title:     Manager       Signature:   /s/ Clifford
J. Perry   Name: Clifford J. Perry       Signature:  /s/  Raymond Medeiros  
Name: Raymond Medeiros       Signature:  /s/ Richard Cowan   Name: Richard Cowan

 

 

 

 

 

 

 



Signature Page to Voting Agreement

 



 



 9 

 

 

 

  KEY HOLDERS:       Signature:  /s/  Carlos Frias   Name:  Carlos Frias        
  Signature:  /s/ Ngoc Quang Nguyen   Name:  Ngoc Quang (Daniel) Nguyen        
  Signature:  /s/  Alex Frias   Name:  Alex Frias

 

 

 

 

 

 

 

 



Signature Page to Voting Agreement

 



 



 10 

 

 

SCHEDULE A

 

EXISTING HOLDERS

 

Name and Address Number of Shares Held    

Merida Capital Partners II, LP

[REDACTED]

17,000,000    

Clifford Perry

[REDACTED]

12,357,542    

Raymond Medeiros

[REDACTED]

7,449,228    

Richard Cowan

[REDACTED]

2,463,043

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 

 

 

SCHEDULE B

 

KEY HOLDERS

 

Name and Address Number of Shares Held    

Carlos Frias

[REDACTED

22,987,654    

Ngoc Quang (Daniel) Nguyen

[REDACTED 

22,987,654    

Alex Frias

[REDACTED]



17,456,790

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 2019, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of May 31, 2019 (the
“Agreement”), by and among the Company and certain of its Stockholders, as such
Agreement may be amended or amended and restated hereafter. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Holder agrees as follows.

 

1.1       Acknowledgement. Holder acknowledges that Holder is acquiring certain
shares of the capital stock of the Company (the “Stock”) [or options, warrants,
or other rights to purchase such Stock (the “Options”),] for one of the
following reasons (Check the correct box):

 

¨As a transferee of Shares from a party in such party’s capacity as an “Existing
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered an “Existing Holder” and a “Stockholder” for all purposes of the
Agreement.

 

¨As a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the Agreement.

 

1.2       Agreement. Holder hereby (a) agrees that the Stock [Options], and any
other shares of capital stock or securities required by the Agreement to be
bound thereby, shall be bound by and subject to the terms of the Agreement and
(b) adopts the Agreement with the same force and effect as if Holder were
originally a party thereto.

 

1.3       Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address or facsimile number listed below Holder’s
signature hereto.

 

HOLDER: ____________________ ACCEPTED AND AGREED:     By: ____________________
FREEDOM LEAF INC. Name and Title of Signatory       Address:
____________________ By: ____________________     ____________________ Title:
___________________     Facsimile Number: __________  

 

 

 

 

 

 

 



 13 

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Voting Agreement, dated as of May 31, 2019, to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company that my spouse may
own, including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

 

 

Dated:__________ ____________________________   Name of Stockholder’s Spouse

 

 

 

 

 



 14 

 